DETAILED ACTION

Claim Objections
1.	Claim 14 is objected to because it has two periods. Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 recites the limitation "queue" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-3, 8, 9 and 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Haugen et al, U.S. Patent No. 9,342,845 (hereinafter Haugen).
	Regarding claim 1, Haugen discloses a multiple party virtual meeting system, comprising:
	a computer (from Figure 1, see 170) programmed to moderate among multiple participants (from Figure 1, see 125a, 125b, 125n) of a meeting, to determine which of the multiple participants has a focus of the meeting at any particular time, by changing the focus using scoring (from Figure 1, see 404) of the participants of the meeting, the scoring using all of current information about each participant, past information about each participant, and information about the meeting itself, and using the scoring to create a queue (from Figure 4, see 410) of users that is ordered based on the scoring. 

	Regarding claim 2, see Figure 6.
	Regarding claim 3, see column 12.

	Regarding claim 8, see column 15.

	Regarding claim 9, Haugen discloses a multiple party virtual meeting system, comprising:
	a computer (from Figure 1, see 170) programmed to moderate among multiple participants (from Figure 1, see 125a, 125b, 125n) of a meeting, to determine which of the multiple participants has a focus of the meeting at any particular time, by changing the focus using scoring (from Figure 1, see 404) of the participants of the meeting based on criteria, where the scoring in the queue (from Figure 4, see 410) who gets the focus position in the virtual meeting, the scoring includes determining an ethnicity (from column 15, see ethnicity) and sex (from column 15, see gender) of a person who has a current focus and increasing a score of those waiting for the focus who have a different ethnicity or sex than the person waiting for the current focus, to maintain ethnic and sexual diversity by using priorities to set the scoring of the users. 

	Regarding claim 11, see column 12.
	
Allowable Subject Matter
6.	Claims 14-18 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-7, 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 9, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652